Title: To Thomas Jefferson from Albert Gallatin, 29 November 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                29 Nov 1806
                            
                        
                        “the criminal attempts” might not the word illegal be added or substituted,? or the
                            words “contrary to law” be inserted in the first paragraph when speaking of the combination? It is merely in order to
                            introduce the idea that the enterprize is expressly forbidden by law & that it was therefore the duty of the Executive
                            to stop it.
                        It does not seem to follow absolutely that the enterprize if carried into effect should have decided the
                            question of peace or war. For then it would follow that Miranda’s expedition must necessarily have produced, or was to
                            Spain a just of cause of, war.
                        It seems to me that the last line should read “should be” instead of “ought to be”   
                     it was due to good faith &a. that the attempts &a ought to be
                                should be suppressed—
                    